NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: August 9, 2022


                         S22A0583. MOORE v. THE STATE.


        COLVIN, Justice.

        Nikita Moore appeals her conviction for malice murder arising

out of the 2010 death of her two-year-old son, Ma’Kel Moore-

Tompkins. 1            On appeal, Moore claims that the circumstantial


        The death occurred on December 10, 2010. On April 29, 2011, a Fulton
        1

County grand jury indicted Moore and her boyfriend, Reginald Johnson, on
charges of malice murder (Count 1), felony murder predicated on aggravated
assault (Count 2), felony murder predicated on cruelty to children in the first
degree (Count 3), felony murder predicated on aggravated battery (Count 4),
aggravated assault (Count 5), aggravated battery (Count 6), and two counts of
cruelty to children in the first degree (Counts 7 and 8). Moore was also indicted
for felony murder predicated on cruelty to children in the second degree (Count
9) and cruelty to children in the second degree (Count 10).
       Moore and Johnson were jointly tried before a jury from August 13 to 21,
2012. The jury found Moore and Johnson guilty as charged. The trial court
sentenced both defendants to serve life in prison with the possibility of parole
for Count 1 and 15 years concurrent for Count 8. The court merged for
sentencing purposes or vacated by operation of law the remaining counts. See
Malcolm v. State, 263 Ga. 369, 372-374 (4), (5) (434 SE2d 479) (1993). See also
Dixon v. State, 302 Ga. 691, 697-698 (4) (808 SE2d 696) (2017). Moore filed a
motion for new trial on September 20, 2012, and amended the motion on
August 20, 2020. After conducting a hearing on May 17, 2021, the trial court
evidence presented at trial was insufficient to support her murder

conviction because it failed to exclude every reasonable hypothesis

other than her guilt. 2 For the reasons that follow, we affirm.

     Construed in the light most favorable to the jury’s verdicts, see

Hayes v. State, 292 Ga. 506, 506 (739 SE2d 313) (2013), the evidence

presented at trial showed that, in the latter half of 2010, Moore and

her boyfriend, Reginald Johnson lived together with Ma’Kel. Moore

worked day shifts at a Sonic restaurant, and Johnson worked night

shifts at a McDonald’s. When one adult was at work, the other had

exclusive control over Ma’Kel.

     Ma’Kel was in the process of being potty trained, and when he

soiled his diaper, Moore would strike him with a belt or her hand.

Moore allowed Johnson to do the same. On several occasions, the

couple’s disciplinary practices caused Ma’Kel to have bruises and

other visible injuries.




denied the motion for new trial on November 4, 2021. The case was docketed
to this Court’s April 2022 term and submitted for a decision on the briefs.
       2 Moore does not raise any challenge to her conviction for cruelty to

children in the first degree.
                                     2
     Moore testified that on December 8, 2010, Ma’Kel seemed

healthy and ate and drank normally that evening. Moore woke up

to get ready for work at around 4:30 a.m. the next morning, and

Johnson returned home while she was in the shower. Moore dressed

Ma’Kel and placed him in the car so that Johnson could drive her to

work at about 5:30 a.m. After arriving at Sonic, Moore mentioned

to her coworker, Linda Carpenter, that her son was not feeling well

and was having a hard time waking up that morning.

     In his statements to police, Johnson said that when he arrived

back at home with Ma’Kel, he noticed that Ma’Kel had wet his

diaper. When he questioned Ma’Kel about the soiled diaper, Ma’Kel

walked over to Johnson to give him a hug, as if to apologize. Johnson

then decided to give Ma’Kel a shower, but he could not let go of

Ma’Kel in the shower because his legs were limp. While trying to

dry Ma’Kel, Johnson noticed that the back of his head was swollen.

Johnson called Moore at work to ask what was wrong with Ma’Kel,

saying that he was acting strangely and was unresponsive. Moore

instructed Johnson to bring Ma’Kel back to Sonic so she could check

                                 3
on him.

     When Johnson arrived, Moore observed Ma’Kel sleeping in the

car seat with his head to the side. Moore tried waking Ma’Kel by

opening his eyes and “hitting him on his face,” but those attempts

did not work. Johnson prompted her to “feel the back of [Ma’Kel’s]

head,” and she noticed that it “fe[lt] funny.” Carpenter came out of

the restaurant with a wet rag to try to awaken Ma’Kel, but he

remained   unresponsive.      Moore   noticed   that   Ma’Kel   was

“breath[ing] funny,” as if he had asthma. Carpenter encouraged

Moore to take Ma’Kel to the hospital. Before leaving, Moore called

her manager because two people were required to be at the

restaurant at all times. Moore and Johnson waited for the manager

to arrive, and, by the time the manager got there, Ma’Kel had been

sitting in the parking lot for approximately 30 to 40 minutes.

During that period, no one called for an ambulance.

     Moore told Johnson to drive her back to their apartment. At

the apartment, Moore got Ma’Kel’s Medicaid card and changed her

shirt because she “didn’t want to walk around in [her] work clothes

                                 4
and stuff.” Johnson then drove them to a hospital in south Fulton

County. On the way to the hospital, Moore noticed that Ma’Kel’s

mouth was “foaming,” and his breathing became more labored. They

arrived at the hospital at around 7:30 a.m., and a doctor who

examined Ma’Kel observed multiple bruises on and around Ma’Kel’s

head, which appeared to have been caused within the prior 24 hours.

     The doctor ordered a battery of tests and found a significant

skull fracture, bleeding beneath the scalp and skull, and bruising in

the brain. Moore told the doctor that Ma’Kel had hit his head the

previous day “after falling due to potty-training concerns” but that

he seemed normal afterward. Because this account did not explain

the extent of Ma’Kel’s injuries, the doctor grew concerned about

potential abuse and called the police. The doctor also informed

Moore and Johnson that Ma’Kel would need to be flown to Children’s

Healthcare of Atlanta, Egleston Hospital.     The doctor said that

Moore seemed “nonchalant” and Johnson appeared “indifferent”

when they heard this news.

     At Egleston Hospital, Ma’Kel was observed to have multiple

                                 5
bruises on his head and torso, as well as an indentation on the back

of his skull line. His temperature was 91 degrees, and he was taking

seven to eight breaths per minute instead of the normal 25 to 30. A

social worker from the hospital concluded that Ma’Kel’s injuries

were consistent with “non-accidental trauma.”       At around 11:00

a.m., a doctor evaluated Ma’Kel and found him to be “nearly brain

dead” from head trauma, which he concluded was likely inflicted “at

least 12 hours” before he received a CT scan at the previous hospital.

The doctor said that the amount of force used to cause the injury was

equivalent to a fall onto concrete from a one-to-two story height and

that a child would not have been able to act normally after such an

injury.

     Moore told police officers at Egleston Hospital that Ma’Kel may

have fallen two days prior but then suggested a few minutes later

that he may have fallen that morning. Johnson offered that the

injuries may have occurred while Ma’Kel did somersaults, and

Moore added that Ma’Kel may have scraped his head on a wall while

sleeping. Moore later admitted that, on December 7 or 8, Ma’Kel fell

                                  6
while she was spanking him with a belt and the buckle hit his head,

causing a mark. She also stated that, a week or so earlier, Ma’Kel

had fallen off a chair in the kitchen, hitting his head as he fell into

the wall and a table.

     Ma’Kel died on December 10, and when Moore saw Ma’Kel’s

biological father, Maricus Tompkins, at the hospital, she told him,

“Don’t worry about [Ma’Kel’s death], move on, life will be ok.”

Tompkins testified that Moore also began posting on her social

media about wanting to go out to clubs and move on with her life.

     The medical examiner concluded that the cause of death was

blunt-force trauma.     The medical examiner also found multiple

bruises internal to the scalp, including a square bruise similar in

shape to a belt-buckle-shaped injury found on Ma’Kel’s buttocks.

The combined testimony from the doctors who treated Ma’Kel

established an approximate timeframe for the injury as being

between about 7:30 a.m. and 7:30 p.m. on December 8. On that day,

Johnson was alone with Ma’Kel until Moore finished her shift

sometime between noon and 2:00 p.m., and Moore was alone with

                                  7
Ma’Kel after 2:00 or 2:30 p.m., when Johnson went to work.

     On appeal, Moore argues that the circumstantial evidence

presented at trial failed to exclude the reasonable hypothesis that

Johnson was solely responsible for Ma’Kel’s death. Accordingly, she

contends that the evidence was insufficient to support the

requirement of former OCGA § 24-4-6 that circumstantial evidence

“shall not only be consistent with the hypothesis of guilt, but shall

exclude every other reasonable hypothesis save that of the guilt of

the accused.”3 We disagree.

     “The fact that the evidence of guilt was circumstantial does not

render it insufficient.” Anglin v. State, 312 Ga. 503, 506-507 (1) (863

SE2d 148) (2021) (citation and punctuation omitted).             Although

circumstantial evidence must “exclude every other reasonable

hypothesis save that of the guilt of the accused,” “[n]ot every

hypothesis is reasonable.” Id. (citations and punctuation omitted).

“[I]t is for the jury to determine whether an alternative hypothesis


     3 Moore was tried under the former Evidence Code. A provision identical
to former OCGA § 24-4-6 appears in OCGA § 24-14-6 of the current Evidence
Code. See Tyler v. State, 311 Ga. 727, 731 n.3 (2) (859 SE2d 73) (2021).
                                     8
passes muster,” and we will not disturb a jury’s finding that an

alternative   hypothesis    was    not    reasonable   “unless   it   is

insupportable as a matter of law.” Id. Further, “[i]t is the role of the

jury to resolve conflicts in the evidence and to determine the

credibility of witnesses.” Graham v. State, 301 Ga. 675, 677 (1) (804

SE2d 113) (2017) (citation and punctuation omitted). Accordingly,

“the resolution of such conflicts adversely to the defendant does not

render the evidence insufficient.”       Id. (citation and punctuation

omitted).

     Here, the evidence was sufficient to enable the jury to reject as

unreasonable the alternative hypothesis that Johnson alone was

responsible for inflicting the blunt force trauma that led to Ma’Kel’s

death. By Moore’s own admissions, Ma’Kel suffered several head

injuries either as a result of her own discipline or when he was under

her exclusive supervision. Although Moore downplayed the injuries

Ma’Kel received while in her care, the jury was entitled to discredit

her testimony and statements about the timing, extent, and cause

of those injuries and find that Moore inflicted the fatal injury during

                                   9
the window of time in which medical experts estimated the blunt-

force trauma occurred. See Wilkerson v. State, 307 Ga. 574, 574 (837

SE2d 300) (2019) (noting that we defer to the jury’s resolution of

conflicting evidence, the credibility of witnesses, and the weight of

the evidence).   This is particularly true given Moore’s apparent

indifference to Ma’Kel’s health, as exhibited by her multiple delays

in getting him to the hospital, apparent “nonchalan[ce]” when told

Ma’Kel’s serious medical condition required his transfer to another

hospital, and inconsistent accounts of how Ma’Kel might have been

injured.   Because the jury was authorized to find that it was

unreasonable to believe that Moore played no role in causing

Ma’Kel’s death, former OCGA § 24-4-6’s requirement that

circumstantial evidence exclude every reasonable hypothesis except

that of Moore’s guilt was satisfied.

     Judgment affirmed. All the Justices concur.




                                  10